This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2014).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A15-1655

                                 Edna Musu Swaray,
                                      Relator,

                                          vs.

                               Commissioner of Health,
                                   Respondent.

                                  Filed July 11, 2016
                                       Affirmed
                                 Smith, John, Judge

                                Department of Health
                               Health Facility ID: 20973


Edna Musu Swaray, St. Paul, Minnesota (pro se relator)

Lori Swanson, Attorney General, Audrey Kaiser Manka, Assistant Attorney General, St.
Paul, Minnesota (for respondent)


      Considered and decided by Larkin, Presiding Judge; Schellhas, Judge; and Smith,

John, Judge.





 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
                         UNPUBLISHED OPINION

SMITH, JOHN, Judge

       We affirm respondent commissioner of health’s denial of relator’s request for

reconsideration of her disqualification from providing direct-care services because relator

alleges no error or abuse of discretion in respondent’s decision.

                                         FACTS

       On October 29, 2007, relator Edna Musu Swaray was convicted of felony theft by

false representation for theft of unemployment benefits. On November 19, 2008, after a

required pre-employment background study revealed her 2007 conviction, the Minnesota

Department of Human Services (DHS) disqualified relator from providing direct-care

services in state-licensed facilities or through unlicensed home healthcare agencies.1

Relator’s 2007 felony conviction triggered a 15-year disqualification.        Minn. Stat.

§ 245C.14, subd 1(a)(1) (2014); Minn. Stat. § 245C.15, subd. 2(a) (2014). After relator

requested reconsideration of her disqualification under Minn. Stat. § 245C.22 (2014),

respondent granted a set-aside of the disqualification, allowing relator to provide direct-

care services.

       On June 18, 2015, relator pleaded guilty to misdemeanor theft. On July 13, DHS

again disqualified relator from providing direct-care services.           Relator’s 2015

misdemeanor conviction triggered a seven-year disqualification. Minn. Stat. § 245C.14,


1
  Under the Department of Human Services Background Studies Act, Minn. Stat.
§§ 245C.01-.34 (2014 & Supp. 2015), individuals who wish to work with vulnerable
populations in certain state-licensed facilities must undergo a background study before
they can provide direct-care services. See also Minn. Stat. § 144.057, subd. 1 (2014).

                                             2
subd. 1(a)(1); Minn. Stat. § 245C.15, subd. 4(a) (2014). When DHS notified relator of

her 2015 disqualification, DHS also informed her that if she believed that her criminal

record was inaccurate, or that she did not pose a risk to the population she wished to

serve, she could request reconsideration of her disqualification.

       On August 12, relator requested reconsideration, arguing that she did not pose a

threat to the population she wished to serve.          A commissioner of health appeals

coordinator, on behalf of respondent, reviewed relator’s request and concluded that not

enough time had passed since her second theft offense to establish that she did not pose a

risk of harm.     On August 19, respondent denied relator’s request to set aside her

disqualification. Relator appeals by petition for writ of certiorari.

                                      DECISION

       In her pro se appellate brief, relator challenges respondent’s decision and asks for

“mercy and forgiveness.” She requests that this court set aside her disqualification

because it will be “hard on [her] and frustrating to change [her] career.” Relator does not

point to any error or abuse by respondent, and does not argue that her disqualification

was based on false information.

       An “argument [that] is undeveloped, [and] supported neither by reasoning nor any

authority from which we might infer [relator’s] reasoning” should be rejected. Anderson

v. Comm’r of Health, 811 N.W.2d 162, 166 (Minn. App. 2012), review denied (Minn.

Apr. 17, 2012).     The challenge raised in relator’s brief does not contain any legal

arguments or citations to legal authority and is therefore waived. State v. Bartylla, 755

N.W.2d 8, 22 (Minn. 2008); State v. Krosch, 642 N.W.2d 713, 719 (Minn. 2002).


                                              3
Relator asks this court to grant her relief without any legal justification, we decline to do

so.

       We affirm respondent’s decision to deny relator’s request for reconsideration of

her exclusion.

       Affirmed.




                                             4